Case 8:19-mc-00699 Document 1-33 Filed 12/06/19 Page 1 of 2




                   Exhibit 28
                       Case 8:19-mc-00699 Document 1-33 Filed 12/06/19 Page 2 of 2

MARCH                                                             2013              2013                                            MARCH
20   Wednesday
                                                                      WEEK I2
                                                                           79•Z86
                                                                                    WEEK 12
                                                                                    80-285                                       Thursday   21




     I2 — 5с~ ~гJ(zе




                                                                                                2 LY 5          —     RØ ~ СаØ




                                                                                    APRIL                 MAY
                                                                                    ML      8 15 22 29    M     6 13 10 27
                             T       5   12   19 26   T      5   52   19   26       Т   2    9 ІЬ 23 30   T    7 І4 21 28
                             W       б   ІЭ   20 27   W      6   13   20   27       W   3   101724        WI 8152229
                             T       7   54   21 28   T      7   14   21   28       Т   4   11 18 25      Т 2 9 І6 23 30
                             F   1   8   г5   2г      F I    8   15   22   29       F   5   12 19 26      F Э І0172431
                            S Z 9 16 23               5 2    9   t6   2Э   30       S   Ь   І3 20 27      $ g 1І 58 25
                            S 3 t0 І7 24              S 3   10   t1   24   31       S   7   54 21 28      S 5 12 І9 26
